


SENIOR EXECUTIVE AGREEMENT
 
THIS SENIOR EXECUTIVE AGREEMENT (the “Agreement”)  by and between ON ASSIGNMENT,
INC., a Delaware corporation (the “Company”) and PETER T. DAMERIS (“Executive”)
is entered into on November 4, 2009.
 
Recitals
 
A.     The Company and Executive previously entered into an agreement, dated
October 27, 2003, pursuant to which Executive is employed as the Chief Executive
Officer and President of the Company (as amended on December 14, 2006 and as
Amended and Restated on December 11, 2008, the “Prior Agreement”).
 
B.      The Company and Executive wish to enter into a new agreement, effective
January 1, 2010 (the “Effective Date”) pursuant to which Executive will continue
his employment as the Chief Executive Officer and President of the Company under
the terms and conditions set forth herein.  The Prior Agreement shall continue
to govern all compensation paid or payable to Executive under that Prior
Agreement, including the 2006 Equity Awards (as defined in that Prior
Agreement), while the Agreement shall govern all compensation paid or payable to
Executive under the Agreement.


C.         Certain definitions are set forth in Section 4 of this Agreement.
 
Agreement
 
The parties hereto agree as follows:
 
1.             Employment.  The Company hereby engages Executive to continue to
serve as the Chief Executive Officer and President of the Company, and Executive
agrees to continue to serve the Company, during the Service Term (as defined in
Section 1(f) hereof) in the capacities, and subject to the terms and conditions,
set forth in this Agreement.
 
(a)           Services.  During the Service Term, Executive, as Chief Executive
Officer and President of the Company, shall have all the duties and
responsibilities customarily rendered by Chief Executive Officers and Presidents
of companies of similar size and nature and as may be reasonably assigned from
time to time by the Board (as defined below).  Executive will report directly to
the Board.  Executive will devote his best efforts and substantially all of his
business time and attention (except for vacation periods and periods of illness
or other incapacity) to the business of the Company and its
Affiliates.  Notwithstanding the foregoing, and provided that such activities do
not interfere with the fulfillment of Executive’s obligations hereunder,
Executive may (A) serve as an officer, director or trustee of any charitable or
non-profit entity; (B) own a passive investment in any private company and own
up to 5% of the outstanding voting securities of any public company; or (C) with
the prior approval of the Board, serve as a director of up to two other
companies so long as such companies do not compete with the Company and
Executive notifies the Board in advance of accepting any such position.  Unless
the Company and Executive agree to the contrary, Executive’s place of employment
shall be at the Company’s principal executive offices in Calabasas, California;
provided, however, that Executive shall be permitted under the terms of this
Agreement, upon conditions approved by the Board, to relocate his principal
residence to Texas and to perform his duties and responsibilities under this
Agreement from such location and commute from time to time to the Company’s
principal executive offices so long as such relocation does not materially
interfere with Executive’s satisfactory performance of his duties and
responsibilities under this Agreement and, provided, further, that Executive
will travel to such other locations as may be reasonably

 
 

--------------------------------------------------------------------------------

 
 

necessary in order to discharge his duties and responsibilities
hereunder.  Executive shall have the right to attend all meetings of the Board
of Directors of the Company and will be nominated for election as a director for
each term for which he is eligible to serve during the Service Term.


(b)           Salary, Bonus and Benefits.
 
(i)            Salary and Bonus.During the Service Term, effective from and
after January 1, 2010, the Company will pay Executive a base salary (the “Annual
Base Salary”) as the Board may designate from time to time, at the rate of not
less than $635,250 per annum; provided, however, that the Annual Base Salary
shall be subject to review by the Board for upward increases annually during the
first quarter of each calendar year of the Service Term, with any such upward
increases having retroactive effect to January 1 of the year to which such
increases apply.  With respect to calendar year 2010 and thereafter during the
Service Term, Executive will be eligible to receive an annual bonus in an amount
of up to 120% of Executive’s Annual Base Salary for each fiscal year, as
determined by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) based upon the Company’s achievement of budgetary and
other objectives set by the Compensation Committee after review of a financial
performance plan that is prepared by Executive and recommended to the
Compensation Committee.  Such annual bonus opportunity shall be comprised of (A)
a 60% bonus opportunity applicable to achievement of plan targets that are a
combination of targets for revenue and EBITDA (“Component A”), and (B) an
additional 60% bonus opportunity (thereby making the total annual bonus
opportunity 120% of Executive’s Annual Base Salary) for performance exceeding
plan targets based upon revenue and EBITDA performance (“Component B” and,
together with Component A, the “Annual Bonus”).  The performance targets for
Component A and Component B may be revised in future years by the Compensation
Committee after consultation with Executive.  Within 90 days of the beginning of
each calendar year during the Service Term, the Compensation Committee will
determine, after consultation with Executive, the targets applicable to the
Annual Bonuses based on the Company’s performance plan.  All performance plan
targets will be defined in terms that exclude the effects of any nonrecurring
charges, including without limitation, charges related to goodwill write-offs,
acquisitions, dispositions or changes in accounting treatment.  The annual
bonus, if any, shall be due and payable to Executive, in cash, on or prior to
March 15 of the year immediately following that in which such annual bonus is
earned (for the avoidance of doubt, this deadline is intended to comply with the
“short-term deferral” exemption from the application of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”)).
 
(ii)           Benefits.  During the Service Term, Executive shall be entitled
to participate in and shall receive all benefits under pension benefit plans
provided by the Company (including without limitation participation in any
Company incentive, savings and retirement plans, practices, policies and
programs) to the extent applicable generally to other peer executives of the
Company.  In addition, during the Service Term, Executive and/or Executive’s
family shall be entitled to participate and shall receive all benefits under
welfare plans provided by the Company (including without limitation medical
prescriptions, dental, disability, employee life, group life, accidental life
and travel accident insurance plans and plans) to the extent and on the same
basis applicable generally to other peer executives of the Company.  Executive
shall be reimbursed for customary travel and other expenses, subject to standard
and reasonable documentation requirements.  In addition, Executive will receive
a stipend of $450 per month for lease of an automobile and other related
expenses during the Service Term, payable in equal monthly increments during the
Service Term.  Executive shall also be eligible to receive four weeks paid
vacation

 
 

--------------------------------------------------------------------------------

 
 

per annum.  Any unused vacation time during each fiscal year shall be
“rolled-over” to the following fiscal year to the extent permitted by the
Company’s policies for other senior executives of the Company.
 
(iii)         Long-Term Incentive Awards.   The Company shall grant the awards
identified in this Section 1(b)(iii) (the “LTIP Awards”) to Executive at the
times and subject to the terms and conditions set forth below, pursuant to
either (1) the Company’s Restated 1987 Stock Option Plan, as amended from time
to time (the “Existing Plan”), or (2) an incentive plan adopted by the Company
and approved by its shareholders subsequent to the Effective Date that provides
for the grant of awards constituting “qualified performance-based compensation”
(within the meaning of Code Section 162(m)) based on the attainment of the
performance criteria identified below in this Section 1(b)(iii)  (in any case,
the applicable incentive plan pursuant to which any LTIP Award is granted, the
“Plan”).  Each LTIP Award shall be set forth in an award agreement between
Executive and the Company that is consistent with the terms and conditions
contained in comparable award agreements provided to other key executives of the
Company  (each such agreement, an “Award Agreement”).


(A)                  Positive EBITDA Awards.  During the first ninety days of
each of calendar years 2010, 2011 and 2012, subject to Section 1(b)(iii)(D) and
Section 1(b)(iii)(F)(3) below, the Company shall grant to Executive under a Plan
a number of restricted stock units (“RSUs”) or restricted shares (as determined
by the Company at the time of grant) determined by dividing $800,000 by the Fair
Market Value (as defined in the applicable Plan) (“Fair Market Value”) of a
share of the Company’s common stock as of January 2 of the calendar year in
which such award is granted (or, if January 2 is not a Business Day (as defined
below), the first Business Day thereafter) (such awards, the “PEA Grants”),
subject to Executive’s continued employment with the Company through the
applicable grant date.   Each PEA Grant shall vest, subject to Sections
1(b)(iii)(E) and (F) below, on February 1 of the calendar year immediately
following the year in which such PEA Grant is made (any date on which a PEA
Grant vests, a “PEA Vesting Date”), subject to  (i) the Company attaining
positive EBITDA (as defined below), as determined by the Compensation Committee,
during the thirteen-month period beginning on January 1 of the year of grant,
and (ii) Executive’s continued employment with the Company through the
applicable February 1 vesting date.   If PEA Grants are made in the form of
RSUs, any such PEA Grants that vest in accordance herewith shall be settled in
whole shares of Company common stock as soon as practicable after the applicable
PEA Vesting Date, but in no event later than the March 15 immediately following
the applicable PEA Vesting Date, with the actual settlement or payment date
determined in the Company’s sole discretion.


(B)                  EBITDA Target Awards.  During the first ninety days of each
of calendar years 2010, 2011 and 2012, subject to Section 1(b)(iii)(D) and
Section 1(b)(iii)(F)(3) below, the Company shall grant to Executive under a Plan
a number of RSUs or restricted shares (as determined by the Company at the time
of grant) determined by dividing $500,000 by the Fair Market Value of a share of
the Company’s common stock as of January 2 of the calendar year in which such
award is granted (or, if January 2 is not a Business Day, the first Business Day
thereafter) (the “ETA Grants”), subject to Executive’s continued employment with
the Company through the applicable grant date.  The Compensation Committee shall
establish in writing an EBITDA target applicable to each ETA Grant during the
first ninety days of the calendar year in which such ETA Grant is made (and, in
any event, upon or prior to making such grant).   The ETA Grants shall vest,
subject to Sections 1(b)(iii)(E) and (F) below, as to 50% of the ETA Grant
multiplied by the applicable ETA Performance Percentage (as defined below) on
February 1 of each of the first two calendar years immediately following the
year of grant, subject, in each case, to Executive’s continued employment
through such date (any date on which

 
 

--------------------------------------------------------------------------------

 
 

an ETA Grant vests, an “ETA Vesting Date”).  The “ETA Performance Percentage”
with respect to each ETA Grant shall mean (i) zero if the applicable EBITDA
target is attained at less than 80%, (ii) 50% if the applicable EBITDA target is
attained at 80%, (iii) 100% if the applicable EBITDA target is attained at 100%
or greater, and (iv) a linear pro ration between 50 – 100% if the applicable
EBITDA target is attained between 80% - 100%  (for example, the ETA Performance
Percentage will equal 87.5% upon attainment of 95% of the applicable EBITDA
target).  If ETA Grants are made in the form of RSUs, any such ETA Grants that
vest in accordance herewith shall be settled in whole shares of Company common
stock as soon as practicable after the applicable ETA Vesting Date, but in no
event later than the March 15 immediately following the applicable ETA Vesting
Date, with the actual settlement date determined in the Company’s sole
discretion.


(C)                  Additional Performance Awards.  Subject to Executive’s
continued employment with the Company through  each such grant date and further
subject Section 1(b)(iii)(D) and Section 1(b)(iii)(F)(3) below, the Company
shall make the following grants of additional performance awards under a Plan to
Executive (the “Additional Grants”):
 
·  
2010 Grant.  During the first ninety days of calendar year 2010, the Company
shall grant to Executive an Additional Grant that provides the opportunity to
earn up to $500,000, payable as soon as practicable after February 1, 2013, but
in no event later than March 15, 2013.

 
·  
2011 Grants.  During the first ninety days of calendar year 2011, the Company
shall grant to Executive two Additional Grants, each providing the opportunity
to earn up to $500,000, payable as soon as practicable after February 1, 2013
and February 1, 2014, respectively, but in no event later than March 15, 2013
and March 15, 2014, respectively.

 
·  
2012 Grants.  During the first ninety days of calendar year 2012, the Company
shall grant to Executive three Additional Grants, each providing the opportunity
to earn up to $500,000, payable as soon as practicable after February 1, 2013,
February 1, 2014 and February 1, 2015, respectively, but in no event later than
March 15, 2013, March 15, 2014 and March 15, 2015, respectively.

 
·  
2013 Grants.  During the first ninety days of calendar year 2013, the Company
shall grant to Executive two Additional Grants, each providing the opportunity
to earn up to $500,000, payable as soon as practicable after February 1, 2014
and February 1, 2015, respectively, but in no event later than March 15, 2014
and March 15, 2015, respectively.

 
·  
2014 Grant.  During the first ninety days of calendar year 2014, the Company
shall grant to Executive an Additional Grant that provides the opportunity to
earn up to $500,000, payable as soon as practicable after February 1, 2015, but
in no event later than March 15, 2015.

 
Notwithstanding the foregoing, payment or settlement  of Additional Grants, if
applicable, may be accelerated as provided in Section 1(b)(iii)(E) and (F)
below.  Subject to the foregoing requirements, Additional Grants shall be made
under a Plan and shall be paid at the time of settlement, to the extent earned,
in either (i) fully vested, freely transferable shares of Company common stock
(subject to limitations on transfer imposed under applicable law) or (ii) if
insufficient shares remain under the applicable Plan at the time of settlement
to pay any earned portion of an Additional Grant in shares of Company common
stock, then such portion of the Additional Grant shall instead be paid in
cash.   During the first ninety days of the calendar year

 
 

--------------------------------------------------------------------------------

 
 

in which such Additional Grant is made (and, in any event, upon or prior to
making the applicable grant), the Company and Executive shall determine by
mutual agreement the performance criteria applicable to the vesting of
Additional Grants (selected from performance criteria enumerated in a Plan) and
the Compensation Committee shall, in consultation with Executive, establish in
writing performance goals applicable to each Additional Grant based on such
performance criteria and determined by reference to the thirteen-month
performance period beginning on January 1 of the year of grant.  Each Additional
Grant shall vest, subject to Sections 1(b)(iii)(E) and (F) below, on February 1
of the year immediately following the year in which such Additional Grant is
made, subject to Executive’s continued employment through such February 1, in
each case, as to (i) no portion of the award if the applicable performance goals
are attained at less than 90% of target, (ii) 80% of the award if the applicable
performance goals are attained at 90% of target, (iii) 100% of the award if the
applicable performance goals are attained at or above 110% of target, and (iv) a
linear pro ration between 80% – 100% of the award if the applicable performance
goals are attained between 90% – 110% of target  (for example, an Additional
Grant shall vest as to 95% of the award upon attainment of 105% of the
applicable target).


(D)                 Stockholder Approval.  If and to the extent that a
sufficient number of shares do not remain available for issuance under a Plan to
grant any LTIP Award(s), the Company agrees to adopt and submit for stockholder
approval at the next regularly scheduled Company annual stockholders’ meeting
either (i) an amendment to the Existing Plan, or (ii) a  new equity incentive
plan that includes as performance-vesting criteria (without limitation) the
performance-vesting criteria identified in the Existing Plan, in either case,
authorizing the issuance of additional shares under such plan sufficient to
grant such LTIP Award(s).  All affected LTIP Awards shall be granted as soon as
reasonably practicable after stockholder approval is obtained.   If stockholder
approval is not timely obtained, the Company and Executive shall mutually agree
to either delay the grant, issuance and vesting of the affected LTIP Award(s)
until the Company’s stockholders approve a new equity plan or additional shares
under the Existing Plan, or the Company shall grant to Executive the LTIP
Award(s) as cash-settled awards under a Plan, pursuant to all other terms and
conditions contemplated above.


(E)                           Corporate Events.  Immediately prior to the
earliest to occur of a Corporate Transaction (as defined in the Existing Plan or
any comparable definition in a new equity plan approved by the Company’s
stockholders) (and notwithstanding Section 18.3 of the Existing Plan), or a
Change of Control (as defined in the Amended and Restated Executive Change of
Control Agreement between the Company and Executive, dated December 11, 2008)
(together, “Corporate Events”), in any case, occurring during the Service Term,
any outstanding and unvested LTIP Awards shall vest fully as if all applicable
performance targets were fully attained and all service requirements satisfied,
and the LTIP Awards shall be settled or paid, if applicable, immediately prior
to, upon or within fifteen days after the occurrence of such Corporate Event,
provided, that to the extent that any LTIP Awards constitute “nonqualified
deferred compensation” (within the meaning of Code Section 409A), including
without limitation, any Additional Grants, such LTIP Awards shall only be paid
or settled in connection with the Corporate Event if the Corporate Event
constitutes a “change in control event” within the meaning of Code Section 409A,
and shall otherwise be paid or settled upon the earliest to occur of (i) the
Date of Termination, (ii) Executive’s death or Disability, or (iii) the date
specified in Sections 1(b)(iii)(A) – (C) above, as applicable, subject to
Section 1(g) below.


(F)                 Termination of Employment.   The following provisions shall
govern the LTIP Awards in the event of Executive’s termination of employment:


(1)           Termination Without Cause, for Good

 
 

--------------------------------------------------------------------------------

 
 

Reason or Due to Death or Disability.   If Executive’s employment with the
Company terminates due to his death or Disability or due to a termination by the
Company without Cause or by Executive for Good Reason (each as defined below and
each, a “Qualifying Termination”), subject to Section 1(g) below, the following
provisions shall govern the LTIP Awards:


 (a)           PEA Grants.  PEA Grants that have vested but have not been
settled or paid as of the date of a Qualifying Termination shall be settled or
paid (if applicable) as soon as practicable after the Date of Termination, but
in no event later than the March 15 immediately following such Date of
Termination.  PEA Grants that have not vested as of the Date of Termination
shall remain outstanding and eligible to vest (without the requirement of
continued employment beyond such termination) on a pro-rated basis upon the
February 1 immediately following the Date of Termination.  PEA Grants shall vest
upon and, in the case of RSUs, be settled, as soon as practicable after, such
February 1 (but in no event later than the March 15 immediately following the
Date of Termination), if EBITDA during the thirteen-month period beginning on
January 1 of the year of grant of the PEA Grant was positive, in an amount
determined by multiplying amounts subject to the PEA Grant by a fraction, the
numerator of which equals the number of days Executive was employed by the
Company from January 1 of the applicable year of grant through the Date of
Termination, and the denominator of which equals 396.
 
 (b)           ETA Grants.  ETA Grants that have vested but have not been
settled or paid as of the date of a Qualifying Termination shall be settled or
paid (if applicable) as soon as practicable after the Date of Termination, but
in no event later than the March 15 immediately following such Date of
Termination.  If the performance period applicable to an ETA Grant is ongoing as
of the Date of Termination, such ETA Grant shall remain outstanding and eligible
to vest (without the requirement of continued employment beyond such
termination) on a pro-rated basis upon the February 1 immediately following the
Date of Termination and shall vest upon and, in the case of RSUs, be settled, as
soon as practicable after, such February 1 (but in no event later than the March
15 immediately following such Date of Termination), in a manner determined by
multiplying amounts that would be earned under such ETA Grant on such February 1
based solely on attainment of EBITDA by a fraction, the numerator of which
equals the number of days Executive was employed by the Company from January 1
of the applicable year of grant through the Date of Termination, and the
denominator of which equals 396.  If the performance period applicable to an ETA
Grant has terminated as of the Date of Termination but the vesting of a portion
of the ETA Grant remains subject to continued employment, any earned component
of such ETA Grant that would otherwise vest on the second February 1 following
the year of grant of such ETA Grant based on continued employment shall instead
vest in full upon the Qualifying Termination and be paid as soon as practicable
following the Date of Termination, but in no event later than the March 15
immediately following such Date of Termination.
 
(c)           Additional Grants.  Additional Grants that have vested but have
not been settled or paid as of the date of a Qualifying Termination shall be
settled or paid as soon as practicable after the February 1 immediately
following the Date of Termination, but in no event later than the March 15
immediately following such Date of Termination.   Additional Grants that have
not vested as of the Date of Termination shall remain outstanding and eligible
to vest upon the February 1 immediately following the Date of Termination
(without the requirement of continued employment beyond such termination) and
shall vest on a pro-rated basis upon and be paid as soon as practicable after
such February 1 (but in no event later than the March 15 immediately following
such Date of Termination), in a manner determined by multiplying amounts that
would be earned under such Additional Grant based solely on attainment of the
applicable performance objectives by a fraction, the numerator of which equals
the number of days Executive was employed by the Company from January 1 of the
applicable year of grant through the Date of Termination, and the denominator of
which equals 396.
 
 

 
 

--------------------------------------------------------------------------------

 
 

 (2)           Termination for Cause; Resignation Other Than for Good
Reason.  If Executive’s employment is terminated by the Company for Cause or due
to Executive’s resignation other than for Good Reason, (a) all LTIP Awards that
have not vested as of the Date of Termination shall terminate, (b) all LTIP
Awards other than Additional Grants that have vested prior to the Date of
Termination, but have not been settled or paid as of the Date of Termination (if
applicable) shall, subject to Section 1(g) below, be settled or paid as soon as
practicable after the Date of Termination, but in no event later than the March
15 immediately following such Date of Termination and (c) all LTIP Awards that
are Additional Grants and have vested prior to the Date of Termination, but have
not been settled or paid as of the Date of Termination (if applicable), subject
to Section 1(g) below, shall be settled or paid as soon as practicable after the
February 1 immediately following the Date of Termination, but in no event later
than the March 15 immediately following the Date of Termination.
 
(3)           Termination of Employment Prior to Grant.  If, during the first
ninety days of any calendar year in which Executive is entitled to receive one
or more LTIP Awards in accordance with Section 1(c)(iii)(A) – (C) above,
Executive experiences a Qualifying Termination occurring  prior to the date in
such calendar year on which any such LTIP Awards would otherwise be granted, the
LTIP Award grants to which Executive is entitled for such calendar year shall
instead be granted to Executive as of no later than immediately prior to such
Qualifying Termination and shall be administered in accordance 1(c)(iii)(F)(1)
above.  Except as expressly provided in the immediately preceding sentence, any
LTIP Awards that have not been granted as of the Date of Termination shall be
forfeited and Executive shall have no further rights or interests in respect of
such un-granted LTIP Awards.
 
 (4)           Forfeiture of Awards.  All LTIP Awards that have not vested (a)
in the case of a termination of Executive’s employment for Cause or due to
Executive’s resignation other than for Good Reason, as of the Date of
Termination, shall terminate as of the Date of Termination, and (b) in the case
of a Qualifying Termination in which the LTIP Awards remain unvested as of the
February 1 following the Date of Termination (after taking into consideration
any vesting that may occur upon or following the Date of Termination as provided
above or under any other agreement between Executive and Company), shall
terminate as of such February 1, and, in all cases, shall be canceled without
payment of consideration therefor.  Following settlement or payment of any
vested LTIP Awards, if applicable, such awards shall terminate and Executive
shall have no further rights or interests in respect of such awards.
 


(G)           Employment Taxes.  Notwithstanding anything contained herein to
the contrary, to the extent that any compensation payable hereunder, including
without limitation, under any of the LTIP Awards, constitutes “nonqualified
deferred compensation” within the meaning of Code Section 409A, the payment of
any such compensation may be accelerated to the greatest extent permitted under
Treasury Regulation 1.409A-3(j)(4)(vi) to pay any taxes imposed under the
Federal Insurance Contribution Act (“FICA”) on such compensation or under Code
Section 3401 or corresponding withholding provisions of applicable state, local
or foreign tax laws as income tax obligations arising in connection with any
such acceleration, including any additional taxes attributable to pyramiding
wages and taxes, provided, that the total of any such accelerated payment shall
not exceed the applicable FICA and income tax obligations to which such
accelerated payments relate.

 
 

--------------------------------------------------------------------------------

 
 



(H)           Payment Dates.  With respect to any payment under an LTIP Award
that may be made by its terms over a range of dates, the Company shall determine
the exact date of payment in its sole discretion and the Executive shall not be
able to directly or indirectly designate the calendar year of such payment.
 
(c)           Termination.
 
 

(i)           Events of Termination.  Executive’s employment with the Company
shall cease upon:
 
 

 
(A)
Executive’s death.

 
 

 
(B)
Executive’s voluntary retirement.

 
(C)          Executive’s “Disability” which means Executive has become disabled
within the meaning of Code Section 409A.
 
(D)          Termination by the Company by the delivery to Executive of a
written notice from the Board or the CEO that Executive has been terminated
(“Notice of Termination”) with or without Cause.   “Cause” shall mean:
 
 

(1)           Executive’s (aa) conviction of a felony; (bb) Executive’s
commission of any other material act or omission involving dishonesty or fraud
with respect to the Company or any of its Affiliates or any of the customers,
vendors or suppliers of the Company or its Subsidiaries; (cc) Executive’s
misappropriation of material funds or assets of the Company for personal use; or
(dd) Executive’s engagement in unlawful harassment or other discrimination with
respect to the employees of the Company or its Subsidiaries;
 
(2)           Executive’s continued substantial and repeated neglect of his
duties, after written notice thereof from the Board, and such neglect has not
been cured within 30 days after Executive receives notice thereof from the
Board;
 
(3)           Executive’s gross negligence or willful misconduct in the
performance of his duties hereunder that is materially and demonstrably
injurious to the Company;
 
(4)           Executive’s engaging in conduct constituting a breach of Sections
2  or  3  hereof that is not cured in full within 15 days, and is materially and
demonstrably injurious to the Company, after  notice of default thereof, from
the Company, as determined by a court of law.


In order for the termination to be effective: Executive must be notified in
writing (which writing shall specify the cause in reasonable detail) of any
termination of his employment for Cause.  Executive will then have the right,
within ten days of receipt of such notice, to file a written request for review
by the Company.  In such case, Executive will be given the opportunity to be
heard, personally or by counsel, by the Board and a majority of the Directors
must thereafter confirm that such termination is for Cause.  If the Directors do
not provide such confirmation, the termination shall be treated as other than
for Cause.  Notwithstanding anything to the contrary contained in this
paragraph, Executive shall have the right after termination has occurred to
appeal any determination by the Board that such termination was for “Cause” in
accordance with the provisions of  Section 8(f)  hereof.

 
 

--------------------------------------------------------------------------------

 
 

 
The delivery by the Company of notice to Executive that it does not intend to
renew this Agreement as provided in  Section 1(f)  shall constitute a
termination by the Company without Cause if, at the time of such notice,
Executive is willing and able to renew the Agreement and continue providing
services on terms and conditions substantially similar to those contained in
this Agreement, provided, that in no event shall notice which fulfills the
requirements of  Section 1(c)(i)(D)(1) , (2) , (3) or (4)  above constitute a
termination by the Company without Cause.


(E)           Executive’s voluntary resignation by the delivery to the Company
and the Board of at least 30 days written notice from Executive that Executive
has resigned with or without Good Reason.   “Good Reason” shall mean Executive’s
resignation from employment with the Company after the occurrence of any one of
the following:
 
(1)           the failure of the Company to pay an amount owing to Executive in
breach of this Agreement; or
 
(2)           without Executive’s consent, a relocation of Executive’s principal
work location from the Calabasas, California metropolitan area  that constitutes
a material change in the geographic location at which he must perform services
under this Agreement (within the meaning of Code Section 409A);


provided, that Executive’s resignation shall only constitute a resignation for
“Good Reason” hereunder if (I) Executive provides the Company with written
notice setting forth in reasonable detail the facts or circumstances
constituting Good Reason within thirty days after Executive becomes reasonably
aware of the existence of such facts and circumstances, (or reasonably aware
that there is a controversy between the Company’s interpretation of any payment
obligation or principal work location requirement of this Agreement and the
Executive’s interpretation of same), (II) the Company has failed to cure such
facts or circumstances within thirty days after receipt of such written notice,
and (III) the date of Executive’s “separation from service” (within the meaning
of Code Section 409A(a)(2)(A)(i) of the Code, and Treasury Regulation Section
1.409A-1(h)) (“Separation from Service”) occurs no later than thirty-five days
after Executive gives notice of the event constituting Good Reason.
 
 

The delivery by Executive of notice to the Company that he does not intend to
renew this Agreement as provided in  Section 1(f)  shall constitute a
resignation by Executive without Good Reason unless such notice fulfills the
requirements of  Section 1(c)(i)(E)(1) or  (2)  above.


For the avoidance of doubt, in no event shall Executive’s ceasing to serve as
the President of the Company, whether voluntarily or involuntarily, constitute
Good Reason.
 
(ii)           Date of Termination.  “Date of Termination” means the date on
which Executive experiences a Separation from Service.
 
(iii)         Rights on Termination.
 
(A)            In the event that termination is by the Company without Cause
(including by operation of the last paragraph of Section 1(c)(i)(D) above) or by
Executive with Good Reason and Executive experiences a Separation from Service
as a result of such termination, subject to Section 1(g) below:

 
 

--------------------------------------------------------------------------------

 
 



(1)      The Company will pay Executive (i) an amount equal to 150% of the
Annual Base Salary, payable over a period of eighteen (18) months commencing on
the Date of Termination (the “Severance Period”) in substantially equal
installments in accordance with Company payroll procedures applicable to senior
executives of the Company, as in effect from time to time (but no less often
than monthly), provided, that payment of the amounts described in this
Section  shall not commence until the Company’s first payroll date occurring on
or after the 30th day following the Date of Termination (the “First Payroll
Date”) and any amounts that would otherwise have been paid prior to the First
Payroll Date shall instead be paid on the First Payroll Date, and (ii) a cash
amount equal to the aggregate premiums that the Company would have paid for
basic life insurance, accidental death and dismemberment insurance and long- and
short-term disability insurance, each as in effect on the Date of Termination,
had Executive remained employed by the Company during the Severance Period
(together, “Insurance Benefits”).  In addition, during the Severance Period,
subject to Executive’s proper election to continue healthcare coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company will pay Executive’s COBRA premiums in respect of COBRA benefits to
be provided through third-party insurance maintained by the Company under the
Company’s benefit plans in a manner that causes such COBRA benefits to be exempt
from the application of Code Section 409A under Treasury Regulation Section
1.409A-1(a)(5), provided, that if during the period of continuation coverage,
any plan pursuant to which such benefits are to be provided ceases to be exempt
from the application of Code Section 409A under Treasury Regulation Section
1.409A-1(a)(5), then an amount equal to each such remaining premium shall
thereafter be paid to Executive as currently taxable compensation in
substantially equal monthly installments over the remainder of the continuation
coverage period; and


(2)                  All LTIP Awards shall be treated as provided in Section
1(b)(iii)(F)(1) above.


For purposes of paragraph (e) below, payments of Annual Base Salary, amounts in
lieu of Insurance Benefits, COBRA premiums and any vesting of LTIP Awards
following the Date of Termination, in each case, as described in this Agreement,
are collectively referred to as “Severance Payments.” In addition, the Company
will pay to Executive in a lump-sum the value of any accrued but unused vacation
time.  No Severance Payments or benefits shall be paid or provided unless
Executive has executed and not revoked a release in a form mutually acceptable
to both the Company and Executive that is subject to  paragraph (e) below.  In
addition, the Company agrees that concurrently with Executive’s execution of
such release, the Company shall execute a contingent mutual release in a form
that is mutually acceptable to both the Company and Executive that is subject to
paragraph (e) below.  Each payment under Section 1(c)(iii)(A) above shall be
treated as a separate payment for purposes of Code Section 409A.
 
(B)           If the Company terminates Executive’s employment for Cause, or if
Executive resigns without Good Reason (including by operation of the last
paragraph of Section 1(c)(i)(E)), the Company’s obligations to pay any
compensation or benefits under this Agreement (other than accrued but unused
vacation time which shall be paid to Executive in a lump sum payment) and all
vesting under all equity awards held by Executive will cease effective as of the
date of termination, provided, that LTIP Awards which have vested prior to such
Date of Termination shall be treated in accordance with Section 1(b)(iii)(F)(2)
above.  Executive’s right to receive any other health or other benefits, if any,
will be determined under the provisions of applicable plans, programs or other
coverages.
 
 


 
 

--------------------------------------------------------------------------------

 
 



(C)           If Executive’s employment terminates because of  Executive’s death
or Disability,  then Executive or his estate shall be entitled to any disability
income or life insurance payments from any insurance policies (other than any 
“key man” life insurance policy) maintained by the Company.  In addition, in the
event of such a termination, for a period of six (6) months commencing on the
Date of Termination, Executive or his estate shall be entitled to payment of an
amount equal to 50% of the Annual Base Salary, payable over six months from
Executive’s death or Disability in approximately equal installments on regular
salary payment dates.  LTIP Awards shall be treated in accordance with Section
1(b)(iii)(F)(1) above.
 
Notwithstanding the foregoing, the Company’s obligation to Executive for
Severance Payments shall cease if Executive is found by a court of law to be in
material violation of the provisions of  Sections 2 or 3  hereof. 
 
(d)           Mitigation. The Company’s obligation to continue to provide
Executive with the Severance Payments pursuant to  Section 1(c)(iii)(A) above
and the benefits pursuant to the second sentence of  Section 1(c)(iii)(C)  above
shall cease if Executive becomes employed as a senior executive by a third
party.
 
(e)           Liquidated Damages. The parties acknowledge and agree that damages
which will result to Executive for termination by the Company without Cause
shall be extremely difficult or impossible to establish or prove, and agree that
the Severance Payments shall constitute liquidated damages for any breach of
this Agreement by the Company through the Date of Termination.  Executive agrees
that, except for such other payments and benefits to which Executive may be
entitled as expressly provided by the terms of this Agreement or any applicable
Benefit Plan, such liquidated damages shall be in lieu of all other claims that
Executive may make by reason of termination of his employment or any such breach
of this Agreement and that, as a condition to receiving the Severance Payments,
Executive will execute a contingent mutual release of claims in a form
reasonably satisfactory to both the Company and Executive.


(f)            Term of Employment.  Unless Executive’s employment under this
Agreement is sooner terminated as a result of Executive’s termination in
accordance with the provisions of Section 1(c) above, Executive’s employment
under this Agreement shall continue through January 31, 2013 (the “Service
Term”); provided, however, that Executive’s employment under this Agreement, and
the Service Term, shall be automatically renewed for additional one-year periods
commencing on February 1, 2013 and, thereafter, on each successive anniversary
of such date unless either the Company or Executive notify the other party in
writing within ninety (90) days prior to any such anniversary that it or he
desires not to renew Executive’s employment under this Agreement.  All
references herein to “Service Term” shall include any renewals thereof after
February 1, 2013.


(g)         Potential Six-Month Delay.  Notwithstanding anything to the contrary
in this Agreement,  no compensation or benefits, including without limitation
any Severance  Payments or payments in respect of any LTIP Awards in connection
with a Separation from Service, shall be paid to Executive during the 6-month
period following his Separation from Service to the extent that the Company
reasonably determines that Executive is a “specified employee” (within the
meaning of Code Section 409A) at the time of such Separation from Service and
that paying such amounts at the time or times indicated in this Agreement would
be a prohibited distribution under Code Section 409A(a)(2)(b)(i) of the
Code.  If the payment of any such amounts is delayed as a result of the previous
sentence, then on the first business day following the end of such 6-month
period (or such
 
 

--------------------------------------------------------------------------------

 
 
 
earlier date upon which such amount can be paid under Code Section 409A without
being subject to such additional taxes, including as a result of Executive’s
death), the Company shall pay to Executive a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to Executive during
such 6-month period, without interest thereon.
 
2.             Confidential Information; Proprietary Information, etc.
 
(a)           Obligation to Maintain Confidentiality. Executive acknowledges
that any Proprietary Information disclosed or made available to Executive or
obtained, observed or known by Executive as a direct or indirect consequence of
his employment with or performance of services for the Company or any of its
Affiliates during the course of his performance of services for, or employment
with, any of the foregoing Persons (whether or not compensated for such
services) and during the period in which Executive is receiving Severance
Payments, are the property of the Company and its Affiliates.  Therefore,
Executive agrees that he will not at any time (whether during or after
Executive’s term of employment) disclose or permit to be disclosed to any Person
or, directly or indirectly, utilize for his own account or permit to be utilized
by any Person any Proprietary Information or Records for any reason whatsoever
without the Board’s consent, unless and to the extent that (except as otherwise
provided in the definition of Proprietary Information) the aforementioned
matters become generally known to and available for use by the public other than
as a direct or indirect result of Executive’s acts or omissions to act.
Executive agrees to deliver to the Company at the termination of his employment,
as a condition to receipt of the next or final payment of compensation, or at
any other time the Company may request in writing (whether during or after
Executive’s term of employment), all Records which he may then possess or have
under his control. Executive further agrees that any property situated on the
Company’s or its Affiliates’ premises and owned by the Company or its
Affiliates, including disks and other storage media, filing cabinets or other
work areas, is subject to inspection by Company or its Affiliates and their
personnel at any time with or without notice.  Nothing in this Section  shall be
construed to prevent Executive from using his general knowledge and experience
in future employment so long as Executive complies with this Section  and the
other restrictions contained in this Agreement.
 
(b)           Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information  (whether or
not patentable) that relate to the Company’s or any of its Affiliates’ actual or
anticipated business, research and development, or existing or future products
or services and that are conceived, developed, contributed to, made, or reduced
to practice by Executive (either solely or jointly with others) while employed
by the Company or any of its Affiliates (including any of the foregoing that
constitutes any Proprietary Information or Records) (“Work Product”) belong to
the Company or such Affiliate and Executive hereby assigns, and agrees to
assign, all of the above Work Product to the Company or such Affiliate.  Any
copyrightable work prepared in whole or in part by Executive in the course of
his work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and the Company or such Affiliate shall own all
rights therein. To the extent that any such copyrightable work is not a “work
made for hire,” Executive hereby assigns and agrees to assign to Company or such
Affiliate all right, title and interest, including without limitation, copyright
in and to such copyrightable work.  Executive shall promptly disclose such Work
Product and copyrightable work to the Board and perform all actions reasonably
requested by the Board (whether during or after Executive’s term of employment)
to establish and confirm the Company’s or its Affiliate’s ownership (including,
without limitation, execution of assignments, consents, powers of attorney and
other instruments).  Notwithstanding anything

 
 

--------------------------------------------------------------------------------

 
 

contained in this  Section to the contrary, the Company’s ownership of Work
Product does not apply to any invention that Executive develops entirely on his
own time without using the equipment, supplies or facilities of the Company or
its Affiliates or Subsidiaries or any Proprietary Information (including trade
secrets), except that the Company’s ownership of Work Product does include those
inventions that:  (i) relate to the business of the Company or its Affiliates or
Subsidiaries or to the actual or demonstrably anticipated research or
development relating to the Company’s business; or (ii) result from any work
that Executive performs for the Company or its Affiliates or Subsidiaries.
 
(c)           Third Party Information. Executive understands that the Company
and its Affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  During the term of Executive’s
employment and thereafter, and without in any way limiting the provisions
of  Sections 2(a)  and  2(b)  above, Executive shall hold Third Party
Information in the strictest confidence and shall not disclose to anyone (other
than personnel of the Company or its Affiliates who need to know such
information in connection with their work for the Company or its Affiliates) or
use, except in connection with his work for the Company or its Affiliates, Third
Party Information unless expressly authorized by a member of the Board in
writing.
 
(d)           Use of Information of Prior Employers, etc. Executive will abide
by any enforceable obligations contained in any agreements that Executive has
entered into with his prior employers or other parties to whom Executive has an
obligation of confidentiality.
 
(e)           Compelled Disclosure. If Executive is required by law or
governmental regulation or by subpoena or other valid legal process to disclose
any Proprietary Information or Third Party Information to any Person, Executive
will immediately provide the Company with written notice of the applicable law,
regulation or process so that the Company may seek a protective order or other
appropriate remedy.  Executive will cooperate fully with the Company and the
Company’s Representatives in any attempt by the Company to obtain any such
protective order or other remedy.  If the Company elects not to seek, or is
unsuccessful in obtaining, any such protective order or other remedy in
connection with any requirement that Executive disclose Proprietary Information
or Third Party Information, and if Executive furnishes the Company with a
written opinion of reputable legal counsel acceptable to the Company confirming
that the disclosure of such Proprietary Information or Third Party Information
is legally required, then Executive may disclose such Proprietary Information or
Third Party Information to the extent legally required;  provided,
however,  that Executive will use his reasonable best efforts to ensure that
such Proprietary Information is treated confidentially by each Person to whom it
is disclosed.
 
3.             Nonsolicitation.
 
(a)           Nonsolicitation. As long as Executive is an employee of the
Company or any Affiliate thereof, and for eighteen (18) months thereafter,
Executive shall not directly or indirectly through another entity: (i) induce or
attempt to induce any employee of the Company or any Affiliate to leave the
employ of the Company or such Affiliate, or in any way interfere with the
relationship between the Company or any Affiliate and any employee thereof; (ii)
hire or employ any person who was an employee of the Company or any Affiliate at
any time during the nine (9) month period immediately preceding the date of such
Executive’s termination; (iii) induce or attempt to induce any customer, client,
supplier,

 
 

--------------------------------------------------------------------------------

 
 

licensee or other business relation of the Company or any Affiliate to cease
doing business with the Company or such Affiliate, or in any way interfere with
the relationship between any such customer, client, supplier, licensee or
business relation and the Company or any Affiliate; (iv) call on, solicit or
service any Person who was a customer or client of the Company or any Affiliate
or (v) call on, solicit or service any Person who was Prospective Client for any
purpose which directly or indirectly competes with the business of the Company. 
For purposes hereof, a  “Prospective Client”  means any Person whom the Company
or any of its Affiliates has entertained discussions with to become a client or
customer at any time during the twelve (12) month period immediately preceding
the date of such Executive’s termination.
 
(b)           Acknowledgment. Executive acknowledges that in the course of his
employment with the Company and its Affiliates, he has and will become familiar
with the trade secrets and other Proprietary Information of the Company and its
Affiliates. It is specifically recognized by Executive that his services to the
Company and its Subsidiaries are special, unique and of extraordinary value,
that the Company has a protectable interest in prohibiting Executive as provided
in this  Section 3 , that money damages are insufficient to protect such
interests, that there is adequate consideration being provided to Executive
hereunder, that such prohibitions are necessary and appropriate without regard
to payments being made to Executive hereunder and that the Company would not
enter this Agreement with Executive without the restriction of this  Section 3.
Executive further acknowledges that the restrictions contained in this Section 3
do not impose an undue hardship on him and, since he has general business skills
which may be used in industries other than that in which the Company and its
Subsidiaries conduct their business, do not deprive Executive of his
livelihood.  Executive further acknowledges that the provisions of this Section
3 are separate and independent of the other sections of this Agreement.
 
(c)           Enforcement, etc.  If, at the time of enforcement of Section 2 or
3 of this Agreement, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum duration, scope or geographical area reasonable under such
circumstances as determined by the court shall be substituted for the stated
period, scope or area.  Because Executive’s services are unique, because
Executive has access to Proprietary Information and for the other reasons set
forth herein, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement.  Therefore, without limiting the
generality of Section 8(g), in the event of a breach or threatened breach of
this Agreement, the Company or its successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof.
 
(d)           Submission to Jurisdiction.  The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in California in any action
or proceeding arising out of or relating to Section 2 and/or 3 of this
Agreement; (ii) agree that all claims in respect of such action or proceeding
may be heard or determined in any such court; and (iii) agree not to bring any
action or proceeding arising out of or relating to Section 2 and/or 3 of this
Agreement in any other court.  The parties hereby waive any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. The parties hereby agree that a final judgment in
any action or proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law.
 

 
 

--------------------------------------------------------------------------------

 
 
 
GENERAL PROVISIONS



4.             Definitions.
 
“Affiliate” of any Person means any other Person which directly or indirectly
controls, is controlled by or is under common control with such Person.
 
“Board” means the Company’s board of directors or the board of directors or
similar management body of any successor of the Company.


“EBITDA” shall mean earnings before interest, taxes, depreciation and
amortization, but excluding gains, losses or expenses associated with all
Unusual Items.
 
“Proprietary Information” means any and all data and information concerning the
business affairs of the Company or any of its Affiliates and not generally known
in the industry in which the Company or any of its Affiliates is or may become
engaged, and any other information concerning any matters affecting or relating
to the Company’s or its Affiliates businesses, but in any event Proprietary
Information shall include, any of the Company’s and its Affiliates’ past,
present or prospective business opportunities, including information concerning
acquisition opportunities in or reasonably related to the Company’s or its
Affiliates businesses or industries, customers, customer lists, clients, client
lists, the prices the Company and its Affiliates obtain or have obtained from
the sale of, or at which they sell or have sold, their products, unit volume of
sales to past or present customers and clients, or any other information
concerning the business of the Company and its Affiliates, their manner of
operation, their plans, processes, figures, sales figures, projections,
estimates, tax records, personnel history, accounting procedures, promotions,
supply sources, contracts, know-how, trade secrets, information relating to
research, development, inventions, technology, manufacture, purchasing,
engineering, marketing, merchandising or selling, or other data without regard
to whether all of the foregoing matters will be deemed confidential, material or
important.  Proprietary Information does not include any information which
Executive has obtained from a Person other than an employee of the Company,
which was disclosed to him without a breach of a duty of confidentiality.
 
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
 
“Records” means (i) any and all procedure manuals, books, records and accounts;
(ii) all property of the Company and its Affiliates, including papers, note
books, tapes and similar repositories containing Proprietary Information; (iii)
all invoices and commission reports; (iv) customer lists — partial and/or
complete; (v) data layouts, magnetic tape layouts, diskette layouts, etc.; (vi)
samples; (vii) promotional letters, brochures and advertising materials; (viii)
displays and display materials; (ix) correspondence and old or current proposals
to any former, present or prospective customer of the Company and its
Affiliates; (x) information concerning revenues and profitability and any other
financial conditions of the Company and its Affiliates; (xi) information
concerning the Company and its Affiliates which was input by Executive or at his
direction, under his supervision or with his knowledge, including on any floppy
disk, diskette, cassette or similar device used in, or in connection with, any
computer, recording devices or typewriter; (xii) data, account information or
other matters furnished by customers of the Company and its Affiliates; and
(xiii) all copies of any of the foregoing data, documents or devices whether in
the form of carbon copies, photo copies, copies of floppy disks, diskettes,
tapes or in any other manner whatsoever. 

 
 

--------------------------------------------------------------------------------

 
 



“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.


“Unusual Items” shall mean: (i) restructurings, discontinued operations,
extraordinary items or events, and other unusual or non-recurring charges as
described in Accounting Principles Board Opinion No. 30 and/or management’s
discussion and analysis of financial condition and results of operations
appearing or incorporated by reference in the Company’s Form 10-K for the
applicable year; (ii) a force majeure or other event either not directly related
to the operations of the Company or not within the reasonable control of the
Company’s management; (iii) litigation (including attorneys’ fees and other
litigation expenses), judgments, settlements, except to the extent that any such
litigation, judgments, and/or settlements result from the willful or intentional
misconduct of Executive; (iv) changes in tax laws or accounting standards
required by generally accepted accounting principles or changes in other such
laws or provisions affecting reported results; (v) expenses resulting from
severance arrangements with terminated employees; (vi) equity-based compensation
expenses; (vii) one-time gains or losses from the disposal or sale of assets;
and (viii) impairments of goodwill or other intangible assets.
 
5.             Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class United
States mail (postage prepaid, return receipt requested) or sent by reputable
overnight courier service (charges prepaid) or by facsimile to the recipient at
the address below indicated:
 

 
If to Executive:
         
Peter T. Dameris
   
26651 West Agoura Road
   
Calabasas, California 91302
   
Tel No.:
(818) 878-7900
   
If to the Company:
         
26651 West Agoura Road
   
Calabasas, California 91302
   
Attention:
General Counsel
   
Tel No.:
(818) 871-3300
   
Fax No.:
(818) 880-0056
                 

 
 
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
 
6.             Executive’s Representations and Warranties.  Executive represents
and warrants that he has full authority to enter into this Agreement and fully
to perform his obligations hereunder, that he is not subject to any
non-competition agreement, and that his past, present and anticipated future
activities have not and will not infringe on the proprietary rights of others,
including, but not limited to, proprietary information rights or interfere with
any agreements he has with any prior employee.  Executive further represents

 
 

--------------------------------------------------------------------------------

 
 

and warrants that he is not obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, which would
conflict with or result in a breach of this Agreement or which would in any
manner interfere with the performance of his duties for the Company.
 
7.        Code Section 409A.


(a)           General.  The payments and benefits provided hereunder are
intended to be exempt from or compliant with the requirements of Code Section
409A.  Notwithstanding any provision of this Agreement to the contrary, in the
event that following the Effective Date, the Company reasonably determines that
any payments or benefits hereunder are not either exempt from or compliant with
the requirements of Code Section 409A, the Company and Executive shall work
together to adopt such amendments to this Agreement or adopt such other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that are necessary or appropriate (i) to
preserve the intended tax treatment of the payments and benefits provided
hereunder, to preserve the economic benefits with respect to such payments and
benefits, and/or (ii) to exempt such payments and benefits from Code Section
409A or to comply with the requirements of Code Section 409A and thereby avoid
the application of penalty taxes thereunder, provided¸ that the Company shall
have no obligation to take any action described in this Section 7(a) or to
indemnify Executive for any failure to take any such action.


(b)           Certain Reimbursements.  To the extent that any reimbursements
hereunder constitute taxable compensation to Executive, such reimbursements
shall be reimbursable to Executive only during his lifetime and shall be made to
Executive promptly, but in no event after December 31st of the year following
the year in which the expense was incurred, the amount of any such amounts
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and Executive’s right to reimbursement of any such expenses
shall not be subject to liquidation or exchange for any other benefit.
    
8.         General Provisions.
 
(a)           Expenses. Each party shall bear his or its own expenses in
connection with the negotiation and execution of this Agreement and the
consummation of the transactions contemplated by this Agreement.
 
(b)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
(c)           Complete Agreement. This Agreement and those documents expressly
referred to herein embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way, including without limitation, the Prior
Agreement (as amended).  Notwithstanding the foregoing, the Prior Agreement
shall continue to govern the terms and conditions of all compensation and
benefits paid, provided or payable thereunder, including without limitation, the
2006 Equity Awards.

 
 

--------------------------------------------------------------------------------

 
 

 
(d)           Counterparts; Facsimile Transmission. This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement. Each party to
this Agreement agrees that it will be bound by its own telecopied signature and
that it accepts the telecopied signature of each other party to this Agreement.
 
(e)           Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Company and their respective successors and assigns; provided
that the rights and obligations of Executive under this Agreement shall not be
assignable and, provided further that, the rights and obligations of the Company
may be assigned to any Affiliate of the Company.
 
(f)            Choice of Law; Jurisdiction. All questions concerning the
construction, validity and interpretation of this Agreement and the exhibits
hereto will be governed by and construed in accordance with the internal laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.  The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in California in any action
or proceeding arising out of or relating to Agreement; (ii) agree that all
claims in respect of such action or proceeding may be heard or determined in any
such court; and (iii) agree not to bring any action or proceeding arising out of
or relating to this Agreement in any other court. Executive hereby waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto. The parties hereby agree that a final
judgment in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by law.
 
(g)           Remedies. Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages and
costs (including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
 
(h)           Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive.
 
(i)            Business Days. If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or holiday in the
state in which the Company’s chief executive office is located, the time period
shall be automatically extended to the business day immediately following, such
Saturday, Sunday or holiday.
 
(j)            Termination. This Agreement shall survive the termination of
Executive’s employment with the Company and shall remain in full force and
effect after such termination.

 
 

--------------------------------------------------------------------------------

 
 

 
(k)           No Waiver. A waiver by any party hereto of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which such party would otherwise have on any future occasion.  No failure
to exercise nor any delay in exercising on the part of any party hereto, any
right, power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by law.
 
(l)            Insurance.  The Company, at its discretion, may apply for and
procure in its own name for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered available. Executive agrees to
cooperate in any medical or other examination, supply any information, and to
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.
 
(m)          Offset.  Whenever the Company or any of its Subsidiaries is
obligated to pay any sum to Executive or any Affiliate or related person thereof
pursuant to this Agreement, any bona fide debts that Executive or such Affiliate
or related person owes to the Company or any of its Subsidiaries may be deducted
from that sum before payment, to the greatest extent permitted under applicable
law.


 (n)           Indemnification and Reimbursement of Payments on Behalf of
Executive.  The Company and its Subsidiaries shall be entitled to deduct or
withhold from any amounts owing from the Company or any of its Subsidiaries to
Executive any federal, state, provincial, local or foreign withholding taxes,
excise taxes, or employment taxes ( “Taxes” ) imposed with respect to
Executive’s compensation or other payments from the Company or any of its
Subsidiaries or Executive’s ownership interest in the Company, including, but
not limited to, wages, bonuses, dividends, the receipt or exercise of stock
options and/or the receipt or vesting of restricted stock.
 
(o)           Insurance and Indemnification.  For the period from the date of
this Agreement through at least the tenth anniversary of Executive’s termination
of employment from the Company, the Company shall maintain Executive as an
insured party on all directors’ and officers’ insurance maintained by the
Company for the benefit of its directors and officers on at least the same basis
as all other covered individuals and provide Executive with at least the same
corporate indemnification as it provides to the peer executives of the Company.


(p)                   Clawback.  To the extent permitted under applicable law,
Executive agrees to reimburse the Company for amounts determined by final
judicial process to be due to the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002.
 
 
[THIS SPACE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]
 


 

 
 

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 

 
ON ASSIGNMENT, INC.
         
By:
 /s/Jeremy Jones    
Name:
Jeremy Jones
 
Title:
Chairman of the Board of Directors
           /s/Peter T. Dameris    
PETER T. DAMERIS
         

 
 



 
 

--------------------------------------------------------------------------------

 
